Name: Commission Regulation (EC) No 967/2009 of 15 October 2009 amending Regulation (EC) No 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries (Text with EEA relevance)
 Type: Regulation
 Subject Matter: deterioration of the environment;  trade policy;  chemistry;  cooperation policy;  environmental policy;  wood industry
 Date Published: nan

 16.10.2009 EN Official Journal of the European Union L 271/12 COMMISSION REGULATION (EC) No 967/2009 of 15 October 2009 amending Regulation (EC) No 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular the third subparagraph of Article 37(2) thereof, After consultation of the countries concerned, Whereas: The Commission has received replies from Montenegro, Nepal, Serbia and Singapore to its written requests seeking confirmation in writing that waste which is listed in Annex III or IIIA to Regulation (EC) No 1013/2006 and the export of which is not prohibited under its Article 36 may be exported from the Community for recovery in those countries and requesting an indication from them as to which control procedure, if any, would be followed there. The Commission has also received further information relating to Hong Kong, Indonesia and Ukraine. The Annex to Commission Regulation (EC) No 1418/2007 (2) should therefore be amended to take this into account, HAS ADOPTED THIS REGULATION: Article 1 Article 1a of Regulation (EC) No 1418/2007 is replaced by the following: Article 1a The replies received following a written request by the Commission in accordance with the first subparagraph of Article 37 (1) of Regulation (EC) No 1013/2006 are listed in the Annex. Where it is indicated in the Annex that a country, with regard to certain shipments of waste, does not prohibit them or apply the procedure of prior written notification and consent as described in Article 35 of that Regulation, Article 18 of that Regulation shall apply mutatis mutandis to such shipments. Article 2 The Annex to Regulation (EC) No 1418/2007 is amended in accordance with the Annex to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from the date of entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 2009. For the Commission Catherine ASHTON Member of the Commission (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 316, 4.12.2007, p. 6. ANNEX The Annex to Regulation (EC) No 1418/2007 is amended as follows: 1. The entry for Hong Kong concerning the waste code B3010 is replaced by the following: Hong Kong (a) (b) (c) (d) From B3010:  ethylene  styrene  polypropylene  polyethylene terephthalate  acrylonitrile  butadiene  polyamides  polybutylene terephthalate  polycarbonates  polyphenylene sulphides  acrylic polymers  polyurethane (not containing CFCs)  polysiloxanes  polymethyl methacrylate  polyvinyl alcohol  polyvinyl butyral  polyvinyl acetate Cured waste resins or condensation products including the following:  urea formaldehyde resins  phenol formaldehyde resins  melamine formaldehyde resins  epoxy resins  alkyd resins  polyamides From B3010:  polyacetals  polyethers  alkanes C10-C13 (plasticiser)  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) 2. The entry for Indonesia is modified with regard to the following wastes: Indonesia (a) (b) (c) (d) B3010 B3030 B3035 B3130 Solid plastic wastes GH013 391530 Polymers of vinyl chloride ex 3904 10-40 3. After the entry for Moldova (Republic of Moldova), the following entry is inserted: Montenegro (a) (b) (c) (d) B3140 GC010 GC020 all other waste listed in Annex III to Regulation (EC) No 1013/2006 4. After the entry for Morocco the following entry is inserted: Nepal (a) (b) (c) (d) B3020 5. After the entry for Russia (Russian Federation), the following entry is inserted: Serbia (a) (b) (c) (d) B1010-B3020 From B3030:  Worn clothing and other worn textile articles From B3030: all other waste B3035 B3040 B3050-B3070 B3080 B3090-B4030 GB040 GC010 GC020 GC030-GN030 6. After the entry for Seychelles, the following entry is inserted: Singapore (a) (b) (c) (d) B1010 B1020 B1150 B1200 From B2040: Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications From B3010: Solid plastic waste provided that they are not mixed with other wastes and are prepared to a specification From B3020: The following materials, provided they are not mixed with hazardous wastes: Waste and scrap of paper or paperboard of:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter)  other, including but not limited to laminated paperboard 7. The entry for Ukraine is replaced by the following: Ukraine (a) (b) (c) (d) B1010 except for: Chromium scrap B1020-B1030 B1040-B1090 B1100 except for: Slags from copper processing for further processing or refining not containing arsenic, lead or cadmium to an extent that they exhibit Annex III hazard characteristics B1120-B1130 B1150-B1240 B2010-B2040 B2060-B2120 B3010 except for:  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA) B3020-B3030 B3040-B3060 B3070-B3130 B3140 B4010-B4030